  


 HR 5873 ENR: To designate the Federal building and United States courthouse located at 511 East San Antonio Avenue in El Paso, Texas, as the “R.E. Thomason Federal Building and United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5873 
 
AN ACT 
To designate the Federal building and United States courthouse located at 511 East San Antonio Avenue in El Paso, Texas, as the R.E. Thomason Federal Building and United States Courthouse. 
 
 
1.DesignationThe Federal building and United States courthouse located at 511 East San Antonio Avenue in El Paso, Texas, shall be known and designated as the R.E. Thomason Federal Building and United States Courthouse.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the R.E. Thomason Federal Building and United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
